DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Nucleotide and/or Amino Acid Sequence Disclosures
The instant application is in the subject area of a delivery vehicle for a nucleic acid. The examiner reviewed the specification to determine if a sequence listing disclosure (e.g. of a nucleic acid) is necessary in this application. It is the examiner’s position that a sequence listing is not required in this application because applicant does not identify nucleic acids or peptides/proteins by their sequence. As such, the examiner has not objected to the instant application for lacking a necessary sequence listing. As best understood by the examiner, the term “m7GpppG” on page 6 line 9 is not a sequence.


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 12 in the reply filed on 21 September 2022 is acknowledged.
Claims 11 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 September 2022.

Note Regarding Chemical Nomenclature
Instant claim 1, part (ii), recites “1,2-propanediol.” For the purposes of examination under prior art, this is understood to be the same compound as “propylene glycol.” The terms “1,2-propanediol” and “propylene glycol” will be used interchangeably throughout the remainder of this office action. Additionally, prior art teachings of “propylene glycol” are understood to read on the required “1,2-propanediol.” See the instant specification on page 1, lines 30-31, in which the specification indicates that 1,2-propanediol is also referred to as propylene glycol.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. See MPEP 2173.05(d) and MPEP 2173.05(c)(I).
In this case, the instant claims recite the term “preferably.” For example, claim 1 recites that n can be 0 or 1, preferably 0. It is unclear if n is limited to either 0 or 1, or is required to be 0. Similarly, claim 1 recites that p is an integer of 5 to 200, preferably 10 to 170 and most preferably 10 to 140. It is unclear if p can be from 5 to 200 or must be in a narrower range.
For the purposes of examination under prior art, the examiner will understand that the broadest recited ranges are limiting.
In order to overcome this rejection, the examiner suggests that applicant amend the instant claims to remove the term “preferably” where it appears.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alton et al. (US 2014/0242690 A1) in view of Brader et al. (WO 2018/089540 A1).
Alton et al. (hereafter referred to as Alton) is drawn to a composition for the treatment of cystic fibrosis, as of Alton, title and abstract. The composition of Alton may include GL67, DOPE, and DMPE-PEG5000 as lipids, as of Alton, paragraph 0062, and a nucleic acid encoding the CFTR polypeptide, as of Alton, paragraph 0011. Alton teaches a cryoprotectant as of paragraphs 0134-0135, wherein the cryoprotectant may be lactose, trehalose, or mannitol or other ingredients taught by Alton in this paragraph.
Alton does not teach 1,2-propanediol. Alton also appears to teach DNA instead of RNA.
Brader et al. (hereafter referred to as Brader) teaches a lipid nanoparticle for the delivery of RNA, as of Brader, title and abstract. RNA can code for the CFTR gene, as of Brader, pages 120-121, paragraphs 00507-00508. Brader teaches propylene glycol as a cryoprotectant, as of Brader, page 3, paragraph 0015.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted propylene glycol, as of Brader, in place of the cryoprotectant of Alton, in order to have predictably protected the composition of Alton during lyophilization. Alton suggests a cryopreserved composition, as of Alton paragraph 0066, and teaches various cryprotectants in paragraphs 0134-0135. Brader teaches that propylene glycol is a cryoprotectant. As such, the skilled artisan would have been motivated to have substituted the propylene glycol of Brader in place of the cryprotectants of Alton in order to have predictably protected the particle of Alton during freezing with a reasonable expectation of success. The simple substitution of one known element (e.g. propylene glycol, as of Brader) in place of another (the cryprotectant of Alton, which may be lactose, trehalose, or mannitol) to achieve predictable results (protection during freezing) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
It also would have been prima facie obvious for the skilled artisan to have substituted the mRNA encoding for the CFTR polypeptide of Brader in place of the plasmid DNA encoding for the CFTR polypeptide of Alton to have been used with the lipid particle of Alton in order to have predictably provided the CFTR polypeptide to a patient with cystic fibrosis with a reasonable expectation of success. This is because both the DNA of Alton and the mRNA of Brader would have been expected to have encoded the CFTR polypeptide in vivo. The simple substitution of one known element (e.g. mRNA, as of Brader) in place of another (plasmid DNA, as of Alton) to achieve predictable results (encoding a particular protein such as CFTR in vivo) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 1, part (i)(a), the claim requires a cationic cholesterol derivative with a particular chemical structure. Alton teaches the following compound, as of figure 2a, reproduced below.

    PNG
    media_image1.png
    205
    341
    media_image1.png
    Greyscale

This is understood to read on the claimed structure wherein n is zero, R3 is absent due to n being zero, R1 is (CH2)q-NH2 wherein q is 3, and R2 is –(CH2)u-NH-(CH2)w-NH2 wherein u is 3 and w is 4.
As to part (i)(b) of claim 1, Alton teaches the following chemical structure, as of figure 2b, reproduced below.

    PNG
    media_image2.png
    205
    613
    media_image2.png
    Greyscale

In this case, the above-indicated singly unsaturated C17 group is understood to read on the required R4 and R5.
As to part (i)(c) of claim 1, Alton teaches the following structure in figure 2C, reproduced below.

    PNG
    media_image3.png
    225
    660
    media_image3.png
    Greyscale

In this case, 113 reads on the required value of p. Also, saturated C13 groups read on the required linear alkyl groups.
As to part (ii) of claim 1, Brader teaches the required ingredient of propylene glycol.
As to claim 2, Brader teaches mRNA as of at least page 8, paragraphs 0056-0058.
As to claim 3, Alton teaches GL67 in paragraph 0062.
As to claim 4, Alton teaches DOPE (i.e. dioleoyl phosphatidyl ethanolamine) in paragraph 0062.
As to claim 5, Alton teaches DMPE-PEG5000 in paragraph 0062; this is understood to read on the claimed requirements.
As to claim 6, Alton teaches the following molar ratio in paragraph 0062, reproduced below.

    PNG
    media_image4.png
    83
    406
    media_image4.png
    Greyscale

The above-indicated molar ratio appears to be within the claim scope.
As to claim 7, Alton teaches a particle size of about 930 nm in paragraph 0263; this is within the claimed range.
As to claim 8, Brader teaches the following as of page 106, paragraph 00451, reproduced below.

    PNG
    media_image5.png
    263
    904
    media_image5.png
    Greyscale

As to claim 9, Brader teaches the following on page 3, paragraph 0015, reproduced below.

    PNG
    media_image6.png
    572
    909
    media_image6.png
    Greyscale

This concentration range appears to be within the claimed range. Alton also teaches cryprotectant in an amount of 1.25% to about 10%, as of paragraph 0135 of Alton. As such, the skilled artisan would have been motivated to have used propylene glycol, which is taught by Brader to be a cryoprotectant, in the amount taught by Alton as appropriate for a cryoprotectant.
As to claim 10, Alton teaches water as a liquid phase, as of paragraph 0067.
As to claim 12, Alton teaches freeze-drying in paragraph 0066. As such, the resultant composition formed after-freeze drying of the composition of Alton in view of Brader would have been a solid composition.
Note Regarding Reference Date: The instant application is understood to have an earliest possible effective filing date of 25 April 2018 based upon foreign priority to European application EP18169325.0. Brader was published on 17 May 2018, which is later than the effective filing date of the instant application. However, Brader was effectively filed earlier than the effective filing date of the instant application, and is thereby understood to be prior art under AIA  35 U.S.C. 102(a)(2). Brader does not appear to have common inventors or a common assignee with the instant application, and as such, does not appear to be subject to an exception under AIA  35 U.S.C. 102(b)(2)(A)-(C).


Claim(s) 1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alton et al. (US 2014/0242690 A1) in view of Manoharan et al. (US 2013/0338210 A1) and de Fougerolles et al. (US 2013/0156849 A1).
Alton et al. (hereafter referred to as Alton) is drawn to a composition for the treatment of cystic fibrosis, as of Alton, title and abstract. The composition of Alton may include GL67, DOPE, and DMPE-PEG5000 as lipids, as of Alton, paragraph 0062, and a nucleic acid encoding the CFTR polypeptide, as of Alton, paragraph 0011. Alton teaches a cryoprotectant as of paragraphs 0134-0135, which may be one of various ingredients such as lactose, trehalose, or mannitol.
Alton does not appear teach 1,2-propanediol itself. Alton also teaches DNA instead of RNA.
Manoharan et al. (hereafter referred to as Manoharan) is drawn to delivering a nucleic acid using a vehicle comprising charged lipids, as of Manoharan, title and abstract. Manoharan teaches propylene glycol as a cryoprotectant in paragraph 0359. 
Manoharan differs from the claimed invention because Manoharan is drawn to siRNA delivery rather than mRNA delivery.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted propylene glycol, as of Manoharan, in place of the cryoprotectant of Alton in order to have predictably protected the composition of Alton during lyophilization. Alton suggests a cryopreserved composition, as of Alton paragraph 0066, and teaches various cryoprotectants such as trehalose and mannitol that are used to achieve said cryopreservation. Manoharan teaches that propylene glycol is a cryoprotectant. As such, the skilled artisan would have been motivated to have substituted the propylene glycol of Manoharan in place of the cryoprotectant of Alton to have predictably protected the particle of Alton during freezing with a reasonable expectation of success. The simple substitution of one known element (e.g. propylene glycol, as of Manoharan) in place of another (the cryprotectant of Alton) to achieve predictable results (protection during freezing) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
Neither Alton nor Manoharan teach mRNA as the nucleic acid to be delivered.
De Fougerolles et al. (hereafter referred to as de Fougerolles) is drawn to a modified nucleoside therapeutic composition, as of de Fougerolles, title and abstract. In one embodiment, de Fougerolles teaches mRNA encoding the CFTR gene, as of de Fougerolles, paragraph 0919.
While de Fougerolles teaches propylene glycol, de Fougerolles teaches propylene glycol for a different purpose rather than being a cryoprotectant.
It also would have been prima facie obvious for the skilled artisan to have substituted the mRNA encoding for the CFTR polypeptide of de Fougerolles in place of the plasmid DNA encoding for the CFTR polypeptide of Alton to have been used with the lipid particle of Alton in order to have predictably provided the CFTR polypeptide to a patient with cystic fibrosis with a reasonable expectation of success. Both plasmid DNA, as of Alton, and mRNA, as of de Fougerolles, are useful for encoding a particular protein in vivo, such as the CFTR protein. As such, the skilled artisan would have been motivated to have substituted the CFTR encoding mRNA of de Fougerolles in place of the CFTR encoding DNA of Alton to be delivered by the particle of Alton for predictable encoding of the CFTR protein and predictable treating of cystic fibrosis with a reasonable expectation of success. The simple substitution of one known element (e.g. mRNA, as of de Fougerolles) in place of another (plasmid DNA, as of Alton) to achieve predictable results (encoding a particular protein in vivo) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 1, part (i)(a), the claim requires a cationic cholesterol derivative with a particular chemical structure. Alton teaches the following compound, as of figure 2a, reproduced below.

    PNG
    media_image1.png
    205
    341
    media_image1.png
    Greyscale

This is understood to read on the claimed structure wherein n is zero, R3 is absent due to n being zero, R1 is (CH2)q-NH2 wherein q is 3, and R2 is –(CH2)u-NH-(CH2)w-NH2 wherein u is 3 and w is 4.
As to part (i)(b) of claim 1, Alton teaches the following chemical structure, as of figure 2b, reproduced below.

    PNG
    media_image2.png
    205
    613
    media_image2.png
    Greyscale

In this case, the above-indicated singly unsaturated C17 group is understood to read on the required R4 and R5.
As to part (i)(c) of claim 1, Alton teaches the following structure in figure 2C, reproduced below.

    PNG
    media_image3.png
    225
    660
    media_image3.png
    Greyscale

In this case, 113 reads on the required value of p. Also, saturated C13 groups read on the required linear alkyl groups.
As to part (ii) of claim 1, Maonharan teaches propylene glycol, as explained above.
As to claim 2, de Fougerolles teaches mRNA as of at least paragraph 0919.
As to claim 3, Alton teaches GL67 in paragraph 0062.
As to claim 4, Alton teaches DOPE (i.e. dioleoyl phosphatidyl ethanolamine) in paragraph 0062.
As to claim 5, Alton teaches DMPE-PEG5000 in paragraph 0062; this is understood to read on the claimed requirements.
As to claim 6, Alton teaches the following molar ratio in paragraph 0062, reproduced below.

    PNG
    media_image4.png
    83
    406
    media_image4.png
    Greyscale

The above-indicated molar ratio appears to be within the claim scope.
As to claim 7, Alton teaches a particle size of about 930 nm in paragraph 0263; this is within the claimed range.
As to claim 8, Manoharan teaches a N/P ratio of 1 to 5 in paragraph 0431. This is within the claimed range of 1 to 100.
As to claim 9, Manoharan teaches that the cryoprotectant can be present at from 5 wt % to 25 wt %, or at from 7 wt % to 15 wt %, as of paragraph 0057. As Manoharan teaches that propylene glycol is a cryoprotectant, the skilled artisan would have been motivated to have used propylene glycol in the amount of 5% to 25% in order to have predictably functioned as a cryoprotectant with a reasonable expectation of success. This is within the claimed range of 0.1% to 50%. Alton also teaches cryprotectant in an amount of 1.25% to about 10%, as of paragraph 0135 of Alton. As such, the skilled artisan would have been motivated to have used propylene glycol, which is taught by Manoharan to be a cryoprotectant, in the amount taught by Alton as appropriate for a cryoprotectant.
As to claim 10, Alton teaches water as a liquid phase, as of paragraph 0067.
As to claim 12, Alton teaches freeze-drying in paragraph 0066. As such, the resultant composition formed after-freeze drying would have been a solid composition.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/268,435 in view of Brader et al. (WO 2018/089540 A1).
Claims 1-10 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/268,435 in view of Manoharan et al. (US 2013/0338210 A1).
The instant claims are drawn to a composition comprising a lipid particle. This lipid particle comprises an RNA, a cationic cholesterol, a phospholipid, and a pegylated lipid, as well as propylene glycol.
The copending claims are drawn to a composition comprising a lipid particle. This lipid particle comprises a RNA, a cationic cholesterol, a phospholipid, and a pegylated lipid.
The copending claims do not recite propylene glycol.
Brader et al. (hereafter referred to as Brader) teaches a lipid nanoparticle for the delivery of RNA, as of Brader, title and abstract. RNA can code for the CFTR gene, as of Brader, pages 120-121, paragraphs 00507-00508. Brader teaches propylene glycol as a cryoprotectant, as of Brader, page 3, paragraph 0015.
Manoharan et al. (hereafter referred to as Manoharan) is drawn to delivering a nucleic acid using a vehicle comprising charged lipids, as of Manoharan, title and abstract. Manoharan teaches propylene glycol as a cryoprotectant in paragraph 0359. 
It would have been prima facie obvious for one of ordinary skill in the art to have used propylene glycol in the composition of the copending claims in order to have predictably protected the composition of the copending claims during lyophilization with a reasonable expectation of success. The copending claims are drawn to a lipid composition, but are silent as to how this composition is to be stored for a long time. Brader and Manoharan teach that propylene glycol is a cryoprotectant. As such, the skilled artisan would have been motivated to have used the propylene glycol of Brader and/or Manoharan to have predictably protected the composition of the copending claims so it could have been frozen and stored for a long period of time for predictably successful storage of the composition of the copending claims with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.


Review of Comparative Testing in the Instant Application
In order to achieve compact prosecution, the examiner reviewed the instant application for comparative testing. The examiner has provided the following response to comparative testing presented in the instant application.
The examiner notes instant figure 3 which is reproduced below.

    PNG
    media_image7.png
    316
    538
    media_image7.png
    Greyscale

The above-reproduced data appears to show that in the presence of propylene glycol, the particle size of the particles increases only modestly after being subjected to freezing and thawing. This indicates stability to freezing and thawing. In contrast, in the absence of propylene glycol, the particle size increases substantially after being subject to freezing and thawing. This indicates instability to freezing and thawing.
The above-indicated results clearly show that propylene glycol improves stability toward freezing and thawing. Nevertheless, this is not probative of non-obviousness. Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof. See MPEP 716.02(c)(II). In this case, that propylene glycol would improve the stability of the particle toward freezing and thawing would have been an expected beneficial result. This is because both Brader et al. (WO 2018/089540 A1) and Manoharan et al. (US 2013/0338210 A1) identify propylene glycol as a cryoprotectant. See Brader, page 3, paragraph 0015 and Manoharan, paragraph 0359. That a composition comprising a cryoprotectant would have been more stable to freezing and thawing as compared with a composition lacking a cryoprotectant would have been an expected beneficial result, and would therefore not have been probative of non-obviousness.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612